Citation Nr: 1500491	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left shoulder acromioclavicular (AC) joint separation.

2. Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

3. Entitlement to an initial rating in excess of 10 percent for right foot residuals of cold injury.

4. Entitlement to an initial rating in excess of 10 percent for left foot residuals of cold injury.

5. Entitlement to an initial compensable rating for right knee strain.

6. Entitlement to service connection for body rashes.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for loss of right great toe nail.

10. Entitlement to service connection for loss of left great toe nail.

11. Entitlement to service connection for right hip pain.

12. Entitlement to service connection for right shoulder condition with pain and popping.

13. Entitlement to service connection for a sinus condition.

14. Entitlement to service connection for left knee strain.

15. Entitlement to an effective date prior to May 29, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD); left shoulder AC joint separation; lumbosacral strain; residuals of cold injury to the right and left hands and right and left feet; right knee strain; chest wall pain; right elbow scar; and pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 2007.

This matter comes to the Board of Veterans' Appeals on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims for higher initial ratings and service connection for hearing loss, loss of right and left great toe nails, and right hip pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Allergic rhinitis had its onset during active service.

2.  Tinnitus had its onset during active service.

3.  Atopic dermatitis had its onset during active service.

4.  AC joint spurring of the right shoulder had its onset during active service.

5.  Left knee strain had its onset during active service.

6.  A claim for service connection for PTSD; left shoulder AC joint separation; lumbosacral strain; residuals of cold injury to the right and left hands and right and left feet; right knee strain; chest wall pain; right elbow scar; and pseudofolliculitis barbae was not received by VA prior to May 29, 2008.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

3.   The criteria for service connection for atopic dermatitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for AC joint spurring of the right shoulder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for left knee strain have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  The criteria for an effective date prior to May 29, 2008, for the award of service connection for PTSD; left shoulder AC joint separation; lumbosacral strain; residuals of cold injury to the right and left hands and right and left feet; right knee strain; chest wall pain; right elbow scar; and pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left knee disorder, a sinus disorder, a right shoulder disorder, tinnitus, and a skin disorder

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

Shortly after his separation from service, in May/August 2008 the Veteran claimed service connection for pain in both knees, a sinus condition, a right shoulder condition with pain and popping, ringing in his ears, and recurrent body rashes.  Of the claimed disabilities, his service treatment records showed that he sought treatment for a rash on his back and arms in October 2004.  There was also abnormal pigmentation on his upper back and both arms in October 2005.  With respect to the right shoulder, the Veteran fell in November 1994 and was diagnosed with a contusion of the right shoulder.  

After service, a July 2007 treatment record from Cape Fear Family Medical Care shows that the Veteran gave a history of allergies.  He reported that he took Zyrtec as needed.  The assessment was a history of allergies.  

On VA joints examination in March 2009, the Veteran complained of pain in his knees which he thought was from parachute jumps.  He was diagnosed as having knee strains.  The examiner concluded that the Veteran's bilateral knee conditions had their origins while on active duty.

The Veteran was also afforded a VA skin examination in March 2009.  He reported that he had urticaria on his arms and back during service, but that it had not recurred.  There was no diagnosis.

A September 2009 VA outpatient treatment record shows that the Veteran complained of a persistent popular or nodular skin rash and hearing deficits.  He also gave a history of allergies and sinus congestion, and bilateral shoulder pain.  The assessment was allergic rhinitis, atopic dermatitis, and chronic arthralgia of the bilateral shoulders.  In September 2010, the Veteran reported bilateral shoulder pain since 1992 and bilateral knee pain for the past five years.  The assessment included allergic rhinitis, atopic dermatitis, and difficulty in hearing with tinnitus.

A May 2012 VA x-ray of the Veteran's right shoulder showed mild to moderate AC joint spurring.  A VA treatment record dated in June 2013 shows that the Veteran gave a history of rash on and off since 1996.  The assessment included atopic dermatitis, as well as chronic bilateral shoulder pain and allergic rhinitis.

The Veteran performed parachuting duties during service.  His complaints of knee pain are consistent with the performance of those duties.  His service treatment records document an injury to the right shoulder, as well as a rash on the back and arms.  Although the service treatment records are negative for any complaints or findings of a sinus disorder, the Veteran did give a history of allergic rhinitis and taking medication for allergies in July 2007, just two months after his separation from service.  It is also conceded that he was exposed to acoustic trauma during service, and he first reported tinnitus not long after service in 2008.  The post-service medical records show a continuity of consistent complaints and findings with respect to tinnitus, the right shoulder, the left knee, allergic rhinitis, and a skin rash diagnosed as dermatitis.  Moreover, the March 2009 VA examiner provided a medical opinion linking the Veteran's left knee strain to his military service.  Accordingly, resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted for a sinus disorder diagnosed as allergic rhinitis, tinnitus, atopic dermatitis, AC joint spurring of the right shoulder, and left knee strain.  See 38 C.F.R. § 3.102.


Earlier effective date claims

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

But as service connection has been granted (the context in which the claims initially arose), and initial effective dates have been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning the "downstream" effective date element of the claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the elements of a disability rating and effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in March 2012 addressing the downstream earlier effective date claims, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

Resolution of the earlier effective date claims ultimately turn on when the Veteran filed his claims, so examinations and opinions are not needed to fairly decide the claims for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) ; 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

The Veteran contends he is entitled to an effective date prior to May 29, 2008, for the award of service connection for PTSD, a left shoulder disability, lumbosacral strain, residuals of cold injury to the right and left hands and right and left feet, right knee strain, chest wall pain, right elbow scar, and pseudofolliculitis barbae.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Here, the Veteran reported that he filed his service connection claims within one year of his discharge from the military, so by April 2008.  He stated that the RO lost his records and used the date he called to check on the status of his claims as the filing date.  See Notice of disagreement dated August 2009.

A Report of Contact dated May 29, 2008, indicates that the Veteran called the RO and "wants to start an initial claim" for service connection for several disabilities, including a low back disorder, a left shoulder disorder, pain in his knees, residuals of cold injuries to his hands, chest joint pain, and PTSD.  The VA employee noted that she would mail the Veteran a VA Form 21-526 to fill out and return to the RO.

On July 30, 2008, the Veteran completed a VA Form 21-22 appointing the North Carolina Division of Veterans Affairs as his representative (although this was later revoked in 2010).

In a cover letter dated August 6, 2008, and received on August 8, 2008, the North Carolina Division of Veterans Affairs noted that it was submitting the Veteran's completed VA Form 21-526.  It was further noted that the Veteran had submitted a VA Form 21-526 in May 2007 and that someone was working with the RO to try to find that claim.  In addition to the claims noted in the Report of Contact dated May 29, 2008, the attached VA Form 21-526 also listed claims for service connection for residuals of cold injuries to the feet and pseudofolliculitis barbae.

The RO requested the Veteran's service treatment records from the service department on August 12, 2008, and they were received and associated with the claims folder on August 18, 2008.

A memorandum from the Department of Defense dated August 24, 2009 states that the Veteran's medical and dental records were sent to the North Carolina Department of Veterans Affairs on May 1, 2007.  It was noted that these records were sent to VA because the Veteran informed the personnel branch that he was in the process of filing a VA claim.

The Board finds that an effective date prior to May 29, 2008 is not warranted for the award of service connection.  There Veteran's claim was received by the RO on May 29, 2008, more than one year after his separation from service in April 2007.  There is no documentation of record dated prior to that time from the Veteran indicating an intent to apply for a claim for service connection for any disability.  See 38 C.F.R. §§ 3.1(p), 3.155.  The May 29, 2008 Report of Contact clearly states that the Veteran wanted to "start an initial claim" for service connection.  There is no indication in this report of contact that he was following up on the status of a previously-submitted claim.  While the August 2008 cover sheet from his then-representative stated that he had submitted an earlier claim in May 2007, this statement appears to be based upon a history provided by the Veteran as he did not appoint this representative until July 2008.  Further, while the August 2009 statement from the Department of Defense reports that the Veteran's service treatment records were sent to VA in May 2007, the evidence of record clearly shows that the RO requested and received these records in August 2008.  Even if the Department of Defense did send these records to the RO in May 2007 because the Veteran was "in the process of filing a VA claim" (emphasis added), this does not establish that the Veteran did in fact complete the process of filing a claim by submitting it to the RO.  

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran did not submit a claim for service connection to the RO prior to May 29, 2008.  As May 29, 2008 is the date that his claim was received, an earlier effective date is not warranted.


ORDER

Service connection for a sinus disorder, diagnosed as allergic rhinitis, is granted.

Service connection for tinnitus is granted.

Service connection for atopic dermatitis is granted.

Service connection for AC joint spurring of the right shoulder is granted.

Service connection for left knee strain is granted.  

An effective date prior to May 29, 2008, for the award of service connection for PTSD; left shoulder AC joint separation; lumbosacral strain; residuals of cold injury to the right and left hands and right and left feet; right knee strain; chest wall pain; right elbow scar; and pseudofolliculitis barbae is denied.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding these remaining claims, it is necessary to ensure a complete and accurate record upon which to make an informed decision on the claims.

At the outset, additional VA treatment records were associated with the Veteran's Virtual file in July 2013, prior to transfer of these claims to the Board.  See RO Letter to the Veteran, dated November 4, 2013.  Accordingly, a remand for the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.37(a) (2014).

Additional development is also required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the VA Medical Center in Fayetteville, NC, dated since July 2013.  All audiological consultations and/or evaluations dated since July 2009 should also be obtained.

2.  Make arrangements to obtain the Veteran's treatment records from Cape Fear Family Medical Care, PA, dated since July 2007.

3.  The Veteran had a private MRI of his lumbar spine in 2012.  See VA treatment record, dated June 28, 2013.  Make arrangements to obtain his private treatment records related to his low back, including the results of this MRI.

4.  After the records have been obtained, schedule the Veteran for appropriate VA examinations to assess the current severity of his left shoulder disorder, low back disorder, residuals of cold injuries of the feet, and right knee disorder.  Appropriate DBQs pertaining should be filled out for this purpose, if possible.

5.  Schedule the Veteran for an appropriate VA examination of his right hip.  The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, the examiner should identify all current right hip disorders found to be present.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.

For any diagnosed right hip disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that such diagnosed disability had its clinical onset during active service or is related to any incident of service, to include the right hip complaints of pain and a clicking sensation in September 2006 and/or the Veteran's duties that included parachute jumping.

The examiner should specifically indicate whether or not any right hip problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  If there are any objective indications of right hip problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

The examiner must provide a complete rationale for any opinion provided. 

6.  Schedule the Veteran for a VA audiological examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should determine whether the Veteran has hearing loss by VA standards.

In regard to any current bilateral hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service 
hazardous noise exposure.

The examiner must provide a complete rationale for any opinion provided. 

7.  Schedule the Veteran a VA examination for his right and left great toe nail conditions.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all right and left great toe nail conditions, to include loss of the great toe nails.

In regard to any current right and/or left great toe nail conditions, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the Veteran's service treatment records, which reflect complaints of bruises on the great toe nails due to skiing while wearing tight boots during service.

The examiner must provide a complete rationale for any opinion provided. 

8.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiners for corrective action.

9.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran with an SSOC and afford him the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


